Case:19-04261-swd Doc#:75-1 Filed: 10/31/19 Page 1of17

Fill in this information to identify the case:

Debtorname Khan Aviation, Inc.

United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

 

Case number (ifknown) 19-04261

 

[1 Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 12115

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

[_] No. Go to Part 2.
IW] Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

3. Checking, savings, money market, or financial brokerage accounts (identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1. 1st Source Bank Business Checking 0291 $2,489.00
4. Other cash equivalents (/dentify all)
5. Total of Part 1. $2,489.00

 

 

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 

Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

[_] No. Go to Part 3.
[¥] Yes Fill in the information below.

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment

Prepayments made to City of Elkhart, Indiana for 1 year land lease of 2821 County Road
8.1. 6 and 2228 Airport Drive. [approximate] $8,000.00

 

 

9. Total of Part 2. $8,000.00
Add lines 7 through 8. Copy the total to line 81.

 

 

 

EERE Accounts receivable
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case:19-04261-swd Doc #:75-1

Debtor Khan Aviation, Inc.
Name

10. Does the debtor have any accounts receivable?
No. Go to Part 4.

LJ Yes Fill in the information below.

Investments
13. Does the debtor own any investments?

[¥] No. Go to Part 5.
[J Yes Fill in the information below.

Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

[¥] No. Go to Part 6.
[_] Yes Fill in the information below.

Filed: 10/31/19 Page 2 of 17

Case number (if known) 19-04261

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

[¥] No. Go to Part 7.
[_] Yes Fill in the information below.

GEEAE Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

[_] No. Go to Part 8.
[¥] Yes Fill in the information below.

General description Net book value of Valuation method used
debtor's interest for current value
(Where available)

39. Office furniture
Tables, chairs, desks, and miscellaneous

Current value of
debtor's interest

 

 

 

 

 

 

 

 

office furniture. $2,993.00 estimated $10,000.00
40. Office fixtures
41. Office equipment, including all computer equipment and
communication systems equipment and software
Computers/monitors/electronic/intel security
system $21 5.05 Tax records $350.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collectibles
43. Total of Part 7. $10,350.00
Add lines 39 through 42. Copy the total to line 86.
44. Is a depreciation schedule available for any of the property listed in Part 7?
[¥] No
[_] Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
[Iv] No
[_] Yes
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor

Case:19-04261-swd Doc#:75-1 Filed: 10/31/19 Page 3 of 17

Khan Aviation, Inc.
Name

Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

[_] No. Go to Part 9.
[¥] Yes Fill in the information below.

47.

48.

49.

Valuation method used
for current value

Net book value of
debtor's interest
(Where available)

General description
Include year, make, model, and identification numbers
(i-e., VIN, HIN, or N-number)

Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
floating homes, personal watercraft, and fishing vessels

Aircraft and accessories
49.1. 2008 Cessna 560 S/N: 5600783 and two
Pratt & Whitney Canada, Model PW535B
jet engines (S/N: DE0066) and all
systems, avionics, parts and

components [FAA Registration No.

N560CH] Tax records

$1,410,458.72

Case number (if known) 19-04261

Current value of
debtor's interest

$3,000,000.00

 

49.2. 1975 Cessna 421B; S/N: 421B0926, with
two Continental Motor GTSIO-520
engines and all systems, avionics, parts
and components [Airframe, FAA

Registration No. N421GC] $42,784.20

pending offer

$275,000.00

 

49.3. 1965 Fouga CM 170 Magister S/N: 472,
Engine, Turbomeca Marbore VI-C2 and
all systems, avionics, parts and
components [Airframe FAA Registration

No. N572PS] ESTIMATE

$0.00

$65,000.00

 

50.

Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)

Parts & Equipment, including tug, and parts

used to maintain and operate Aircrafts in

Hanger 25 and 2900 Gateway Dr., Elkhart, IN $0.00

estimated

$20,000.00

 

51.

52.

53.

 

Total of Part 8.
Add lines 47 through 50. Copy the total to line 87.

 

$3,360,000.00

 

 

Is a depreciation schedule available for any of the property listed in Part 8?
L] No

Iv] Yes
Has any of the property listed in Part 8 been appraised by a professional within the last year?

[¥] No
CJ Yes

Real property

54. Does the debtor own or lease any real property?

Official Form 206A/B

Schedule A/B Assets - Real and Personal Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy
Case:19-04261-swd Doc#:75-1 Filed: 10/31/19 Page 4 of 17
Debtor Khan Aviation, Inc. Case number (if known) 19-04261

Name

[_] No. Go to Part 10.
[¥] Yes Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property

Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if
available.

55.1. Hanger 18 at 2321
County Road 6,
Elkhart, Indiana
46514 Parcel
01-25-200-01 1-006
with assessed value

$117300
aka "North Hangar" Fee simple $247,589.62 Tax records $250,000.00

 

55.2. Hanger 25 at 2228
Airport Drive, Elkhart,
Indiana 46514 Parcel
02-30-126-018-027
assessed value

 

 

 

$463800 (dispute as
prior year @$184600) Fee simple $376,078.65 Tax records $275,000.00
56. Total of Part 9. $525,000.00

 

 

Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.

 

57. Is a depreciation schedule available for any of the property listed in Part 9?
LJ No
[¥] Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

[¥] No
CJ Yes

Part 10: Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

[¥] No. Go to Part 11.
[_] Yes Fill in the information below.

ae: 1h All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

[_] No. Go to Part 12.
[| Yes Fill in the information below.

Current value of
debtor's interest

71. Notes receivable
Description (include name of obligor)
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1896-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04261-swd Doc#:75-1 Filed: 10/31/19 Page 5 of17

 

 

 

 

 

Debtor Khan Aviation, Inc. Case number (if known) 19-04261
Name
72. Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local)
* attributed to the period 1/1/2019 - Petition Date Tax year 2019* Unknown
73. Interests in insurance policies or annuities

Travelers Insurance Company by The Horton Group 340

Columbia Place, South Bend, IN 46601 - annual premium

$3594 (12/30/19) for real property + liability insurance

coverage (miscellaneous tools mobile equipment) $1.00

 

ALL Aircraft with hull coverage insured by QBE through
LLJohns Aviation Insurance $1.00

 

74. Causes of action against third parties (whether or not a lawsuit
has been filed)
KeyBank Trust account holding net proceeds from sale

 

 

of 2007 Enstrom 480B Helicopter - wired 8/30/19 $525,000.00
Nature of claim Turnover
Amount requested $525,000.00

 

 

Adversary Proceeding against KeyBank, N.A. for
avoidance of July & August 2019 transfers Unknown
Nature of claim recovery of money and
property, avoidance of
mortgage,liens & security
interests
Amount requested $1.00

 

75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

 

 

 

 

 

 

76. Trusts, equitable or future interests in property
77. Other property of any kind not already listed Examples: Season tickets,
country club membership
Fuel prepaid and held by Indiana Flight Center $2,500.00
78. Total of Part 11. $527,502.00
Add lines 71 through 77. Copy the total to line 90.
79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
Iv] No
L] Yes
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04261-swd Doc#:75-1 Filed: 10/31/19 Page 6 of 17

Debtor Khan Aviation, Inc.

Name

ae lta Summary

In Part 12 copy all of the totals from the earlier parts of the form

80.

81.
82.
83.
84.
85.

86.

87.

88.

89.

90.

91.

92.

Official Form 206A/B

Type of property

Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

Deposits and prepayments. Copy line 9, Part 2.
Accounts receivable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.

Inventory. Copy line 23, Part 5.

Farming and fishing-related assets. Copy line 33, Part 6.

Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

Machinery, equipment, and vehicles. Copy line 51, Part 8.

Real property. Copy line 56, Part 9.............c:ccccescesssececeeeeeeeteeeees

Intangibles and intellectual property. Copy line 66, Part 10.

All other assets. Copy line 78, Part 11.

Case number (if known) 19-04261

Current value of
personal property

$2,489.00

______ $8,000.00

$0.00
$0.00
$0.00
$0.00

$10,350.00

$3,360,000.00

$0.00

$527,502.00

 

Current value of real
property

 

 

 

$525,000.00

 

 

 

Total. Add lines 80 through 90 for each column

 

$3,908,341.00

 

+ 91b.

 

$525,000.00

 

 

 

Total of all property on Schedule A/B. Add lines 91a+91b=92

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

 

$4,433,341.00

 

 

 

page 6
Best Case Bankruptcy
Case:19-04261-swd Doc#:75-1 Filed: 10/31/19 Page 7 of 17

MUM eM CUUE Clem OM (UUM atk t-c-4

  

\Debtorname Khan Aviation, Inc.

| United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

O Check if this is an

Case number (if known) 19-04261
amended filing

|
Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

C1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
@ Yes. Fill in all of the information below.
[GENE List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
claim, list the creditor separately for each claim.

124

' KeyBank National
_ Association
Creditor's Name
Attn: Mark R. Kleinhaut
66 South Pearl Street
Albany, NY 12207

Creditor's mailing address

mark_d_kleinhaut@keyban

Column A
Amount of claim

Do not deduct the value
of collateral.

Describe debtor's property that is subject to a lien $122,000,000.00

Hanger 18 Parcel 01-25-200-011-006 & Hanger
25 Parcel 02-30-126-018-027; Three aircraft;
equipment

Describe the lien
Mortgage Assignmnt Lease Rents Contracts

Sec Agrmnt Fixture recorded 8/9/19
Is the creditor an insider or related party?

k.com Hino
Creditor's email address, if known O Yes

Is anyone else liable on this claim?
Date debt was incurred Ono

July/August 2019 - Elkhart

IN real property
Last 4 digits of account number

‘Do multiple creditors have an
interest in the same property?

Bi No

C1 Yes. Specify each creditor,
including this creditor and its relative
priority.

(22 _KeyBank National

Association _
Creditor's Name

Attn: Mark R. Kleinhaut
66 South Pearl Street
Albany, NY 12207

Creditor's mailing address

mark_d_kleinhaut@keyban

HB Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

| Contingent
i Uniiquidated
a Disputed

Describe debtor's property that is subject to a lien $1.00

2008 Cessna 560 S/N: 5600783 and two Pratt
& Whitney Canada, Model PW535B jet
engines (S/N: DE0066) and all systems,
avionics, parts and components [FAA
Registration No. N560CH]

Describe the lien

Aircraft Security Agreement FAA
Is the creditor an insider or related party?

k.com Hino
Creditor's email address, if known O ves

Is anyone else liable on this claim?
Date debt was incurred Bno

Official Form 206D
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule D: Creditors Who Have Claims Secured by Property

‘Column BO

Value of collateral
that supports this
claim

$2,763,749.00

$3,000,000.00°

page 1 of 4

Best Case Bankruptcy
Debtor

Case:19-04261-swd Doc#:75-1 Filed: 10/31/19 Page 8 of 17

Khan Aviation, Inc.
Name

filed with FAA August 21
2019 [claim amount

included above]
Last 4 digits of account number

Do multiple creditors have an
interest in the same property?

Ono

| Yes. Specify each creditor,
including this creditor and its relative
priority.

1. PNC Equipment Finance,
LLC

2. KeyBank National

Association

|
|
|

2.3

24

| KeyBank National

| Association _
Creditor's Name

Attn: Mark R. Kleinhaut
66 South Pearl Street
Albany, NY 12207

Creditor's mailing address :

mark_d_kleinhaut@keyban
k.com

Creditor's email address, if known

Date debt was incurred
July/August 2019 [claim

amount included above]
Last 4 digits of account number

Do multiple creditors have an

interest in the same property?
Bi no
O ves. Specify each creditor,

including this creditor and its relative
priority.

' KeyBank National

“| Association

Official Form 206D

Creditor's Name

Attn: Mark R. Kleinhaut
66 South Pear! Street
Albany, NY 12207,

Creditors mailing address

mark_d_kleinhaut@keyban
k.com

Creditor’s email address, if known

Date debt was incurred

July/August 2019 [claim

amount included above]
Last 4 digits of account number

Do multiple creditors have an
interest in the same property?

Case number (if know) 19-04261

C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

i Contingent
i Uniiquidated
@ pisputed

$1.00

Describe debtor's property that is subject to a lien

1975 Cessna 421B; S/N: 421B0926, with two
Continental Motor GTSIO-520 engines and all
systems, avionics, parts and components
[Airframe, FAA Registration No. N421GC]

Describe the lien

Aircraft Security Agreement FAA

Is the creditor an insider or related party?
B no
C] Yes

Is anyone else liable on this claim?
B no
C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

| Contingent
i Unliquidated
a Disputed

Describe debtor's property that is subject to a lien $1.00
1965 Fouga CM 170 Magister S/N: 472,

Engine, Turbomeca Marbore VI-C2 and all

systems, avionics, parts and components

[Airframe FAA Registration No. N572PS]

Describe the lien

Aircraft Security Agreement FAA
Is the creditor an insider or related party?

Hino
Yes

Is anyone else liable on this claim?

i No
0 yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

___ $275,000.00

$65,000.00

page 2 of 4

Best Case Bankruptcy
Case:19-04261-swd Doc #:75-1

Debtor Khan Aviation, Inc.
Name :
No

125

3.

0 yes. Specify each creditor,
including this creditor and its relative
priority.

KeyBank National

_ Association

Creditor's Name

Attn: Mark R. Kleinhaut
66 South Pear! Street
Albany, NY 12207 |

Creditor's mailing address

mark_d_kleinhaut@keyban
k.com

Creditor's email address, if known

Date debt was incurred

July 2019 [claim amount

included above]
Last 4 digits of account number

‘Do multiple creditors have an
interest in the same property?

Hi No

CI Yes. Specify each creditor,
including this creditor and its relative
priority.

| PNC Equipment Finance,
/LLC

Creditor's Name

4355 Emerald Street, Suite
100
Boise, ID 83706

Creditor's mailing address

terry.shulsky@bipc.com

Creditor's email address, if known

Date debt was incurred

UCC 1/24/2017 + FAA filed

1/23/17
Last 4 digits of account number

Do multiple creditors have an
interest in the same property?

ONo
BB yes. Specify each creditor,

Filed: 10/31/19 Page 9 of17

Case number (if know) 19-04261
O) Contingent
CO) untiquidated
a Disputed
Describe debtor's property that is subject to a lien $1.00

Equipment, including tug, and parts used to
maintain and operate Aircrafts in Hanger 25

Describe the lien

UCC filed 7/22/19 Indiana
Is the creditor an insider or related party?

fel No
CO) ves

Is anyone else liable on this claim?
[) No
Hl Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

a Contingent
i Uniiquidated
Disputed

$1,706,250.00

Describe debtor's property that is subject to a lien

2008 Cessna 560 S/N: 5600783 and two Pratt
& Whitney Canada, Model PW535B jet
engines (S/N: DE0066) and all systems,
avionics, parts and components [FAA
Registration No. NS60CH] |

Describe the lien

UCC Lien 201700000637511, FAA recorded
2/25/17 ©

Is the creditor an insider or related party?

B No

C1 Yes

1s anyone else liable on this claim?

C1 No
I Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply

OI Contingent
oO Unliquidated

including this creditor and its relative O Disputed
priority.
Specified on line 2.2
— $123,706,254
Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, ifany. 00.

List Others to Be Notified for a Debt Already Listed in Part 4

Official Form 206D

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

$20,000.00

$3,000,000.00

page 3 of 4

Best Case Bankruptcy
Case:19-04261-swd Doc #:75-1 Filed: 10/31/19 Page 10 of 17

Debtor Khan Aviation, Inc. Case number (iknow) 19-0426

Name

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Name and address On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
_ this entity

Department of Transportation
Federal Aviation Administratn Line_2.6 6755
FAA Aircraft Registry

P.O. Box 25504

Oklahoma City, OK 73125

Department of Transportation
Federal Aviation Administratn Line_2.3
FAA Aircraft Registry
P.O. Box 25504

Oklahoma City, OK 73125

Department of Transportation

Federal Aviation Administratn Line_2.4
FAA Aircraft Registry

P.O. Box 25504

Oklahoma City, OK 73125

Terry L Shulsky

Buchanan Ingersoll & Rooney
One Oxford Centre

301 Grant Str, 20th Floor
Pittsburgh, PA 15219-1410

Line_ 2.6 PNCEF

Thompson Hine, LLP

Attn: Curtis Tuggle & David Thomas Esqs Line_2.1_
127 Public Square

300 Key Center

Cleveland, OH 44114

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 4 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04261-swd Doc #:75-1 Filed: 10/31/19 Page 11 of 17

Fill in this information to identify the case:

 

\Debtorname Khan Aviation, Inc.
|

| United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

| Case number (ifknown) 19-04264
| (0 Check if this is an
L amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

 

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

C1 No. Go to Part 2.
Wl Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Total claim Priority amount
[2.4 7 | Priority creditor's name and mailing address As of the petition filing date, the claim is: / $1.00 $1 .00
Elkhart County Treasurer Check all that apply.
117 N 2nd Street C1 Contingent
Ste 201 C unliquidated
Goshen, IN 46526 D Disputed
Date or dates debt was incurred Basis for the claim:
real property taxes parcel 01-25-200-0110-006,
Fall installments due 11/2019 02-30-126-018-027
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY BEno
unsecured claim: 11 U.S.C. § 507(a) (8)
O Yes
| Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00
Indiana Dept. of Revenue Check all that apply.
PO Box 7206 C1 Contingent
Indianapolis, IN 46207-7206 CO unliquidated
oO Disputed
Date or dates debt was incurred Basis for the claim:
FOR NOTICE ONLY Sales Tax return due 10/20/2019
Last 4 digits of account number 0145 Is the claim subject to offset?
Specify Code subsection of PRIORITY Hino
im: 11 U.S.C. § 507(a) (8
unsecured claim § (a) (8) Elves
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 5
41590 Best Case Bankruptcy
Case:19-04261-swd Doc #:75-1 Filed: 10/31/19 Page 12 of 17

Debtor Khan Aviation, Inc. Case number (if known) 19-04261
‘Name : :
| 2.3 7 Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00
Internal Revenue Service Check all that apply.
Centralized Insolvency C1 Contingent
Operation C) unliquidated
PO Box 7346 CZ Disputed
Philadelphia, PA 19101-7346
Date or dates debt was incurred Basis for the claim:
FOR NOTICE ONLY
Last 4 digits of account number 0145 Is the claim subject to offset?
Specify Code subsection of PRIORITY Bi no
unsecured claim: 11 U.S.C. § 507(a) (8)
C1 Yes
| 2.4 7 _ Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00 —
Michigan Dept of Treasury Check all that apply.
Office of Collections CZ Contingent
PO Box 30199 CZ unliquidated
Lansing, MI 48909 Q pisputed
Date or dates debt was incurred Basis for the claim:
FOR NOTICE ONLY
Last 4 digits of account number 0145 Is the claim subject to offset?
Specify Code subsection of PRIORITY Hino
unsecured claim: 11 U.S.C. § 507(a) (8) CO ves
(2.5 : | Priority creditor's name and mailing address As of the petition filing date, the claim is: $0.00 $0.00
Michigan ESC Check all that apply. oe
Unemployment Insurance Agency CJ Contingent
11th Floor, Tax Office O unliquidated
3024 W. Grand Blvd. O pisputed
Detroit, MI 48202 ;
Date or dates debt was incurred Basis for the claim:

FOR NOTICE ONLY |

Last 4 digits of account number 0145 Is the claim subject to offset?

Specify Code subsection of PRIORITY No
unsecured claim: 11 U.S.C. § 507(a) (8) CO ves

[GEtGe List All Creditors with NONPRIORITY Unsecured Claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. |f the debtor has more than 6 creditors with nonpriority unsecured claims, fill

out and attach the Additional Page of Part 2.
Amount of claim

3.1. | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $235.96
City of Scottsdale C] Contingent
Airport Billing 0 unliquidated
PO Box 1570 C1 Disputed

Scottsdale, AZ 85252-1570
Date(s) debt was incurred _aug sept oct
Last 4 4 digits of account number 1693

Basis for the claim: access permits jets
Is the claim subject to offset? Ml No O Yes

| 3.2 — nN | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply. $251.83
COMCAST Business C1 Contingent
1701 JFK Blvd CO unliquidated
Philadelphia, PA 19103-2838 C1 pisputed
Date(s) debt was incurred current. Basis for the claim: comcast at 2321 CR6, Elkhart, IN

 

Last 4 digits of account number 9344 /
Is the claim subject to offset? Ml no D1 Yes

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor

(3.3-

3.4

b=

[a7

13.9

Official Form 206 E/F

135

]
j

Case:19-04261-swd Doc #:75-1 Filed: 10/31/19 Page 13 of 17

Khan Aviation, Inc.
‘Name | -

Nonpriority creditor's name and mailing address
Elkhart Public Utilities

1201 S Nappennee St

Elkhart, IN 46516

Date(s) debt was incurred Current
Last 4 digits of account number 6002

| Nonpriority creditor's name and mailing address

Frontier Communications
PO Box 5157
Tampa, FL 33675

Date(s) debt was incurred Current
Last 4 digits of account number 2915

Nonpriority creditor's name and mailing address

IN MI Power
P.O. Box 24401
Canton, OH 44701-4401

Date(s) debt was incurred current
Last 4 digits of account number 8116

[3.6 | Nonpriority creditor's name and mailing address

IN MI Power
P.O. Box 24401
Canton, OH 44701-4401

Date(s) debt was incurred current
Last 4 digits of account number 7200

Nonpriority creditor's name and mailing address
Indiana Flight Center

Elkhart Municipal Airport

2128 Airport Drive

Elkhart, IN 46514

Date(s) debt was incurred 2019

Last 4 digits of account number _

| Nonpriority creditor's name and mailing address

Insured Aircraft Title Service
Attn Joan Roberts

21 East Main Street

Ste 100

Oklahoma City, OK 73104

Date(s) debt was incurred 2019

Last 4 digits of account number _

| Nonpriority creditor's name and mailing address

- MCI

P.O. Box 4830
Trenton, NJ 08650-4830

Date(s) debt was incurred Current

Last 4 digits of account number _

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Case number (if known) 19-04261

As of the petition filing date, the claim is: Check all that apply. $35.75
C] Contingent

C unliquidated

oO Disputed

Basis for the claim: service at 2321 CR6, Hangar North, Elkhart, IN

Is the claim subject to offset? Ml No CO Yes

As of the petition filing date, the claim is: Check all that apply. $72.50
O Contingent ee
C1 unliquidated

O Disputed

Basis for the claim: telephone at 2321 CR6, Elkhart, IN

Is the claim subject to offset? a No (Yes

 

As of the petition filing date, the claim is: Check ail that apply. $205.10
oO Contingent

CZ unliquidated

O Disputed

Basis forthe claim: electric service at 2228 Airport Dr Hangar #25

Is the claim subject to offset? Ml No O Yes

As of the petition filing date, the claim is: Check ail that apply. $1,296.12

O Contingent
C1 unliquidated
OO pisputed

Basis for the claim: electric service at 2321 CR6, Hangar North, Elkhart,
INL

Is the claim subject to offset? a No [1 Yes

As of the petition filing date, the claim is: Check all that apply. $1,300.00

CI Contingent
0 unliquidated
O Disputed

Basis forthe claim: services

Is the claim subject to offset? Mino O ves
As of the petition filing date, the claim is: Check al! that apply. $1.00

a Contingent
CO unliquidated
O Disputed

Basis for the claim: Escrow agent fees for sale of aircraft

Is the claim subject to offset? Mino Oves

As of the petition filing date, the claim is: Check all that apply. $30.26
| Contingent

C) unliquidated

C] Disputed

Basis for the claim: telephone at 2321 CR6, Elkhart, IN

Is the claim subject to offset? a No LC Yes

Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 5

Best Case Bankruptcy
Debtor

r

(3.13

[EEICEHME List Others to Be Notified About Unsecured Claims

(3.10.

_ Nonpriority creditor's name and mailing address

Case:19-04261-swd Doc #:75-1 Filed: 10/31/19 Page 14 of 17

Khan Aviation, Inc.
Name

Najeeb Khan

23433 Lakeview Drive
Edwardsburg, MI 49112

Date(s) debt was

incurred various throughout 25 years

Last 4 digits of account number _

| Nonpriority creditor's name and mailing address

Nancy Khan

c/o Warner Norcross + Judd LLP
Stephen B. Grow

101 Lyon St. N.W. Ste 900

Grand Rapids, MI 49503

Date(s) debt was incurred FOR NOTICE ONLY

Last 4 digits of account number _

Nonpriority creditor's name and mailing address

- NIPSCO

3.15 |

P.O. Box 13007
Merrillville, IN 46411-3007

Date(s) debt was incurred Current
Last 4 digits of account number 0003

| Nonpriority creditor's name and mailing address

Office of the US Trustee
The Ledyard Bldg, 2nd FI
125 Ottawa NW, Ste 200R
Grand Rapids, MI 49503

Date(s) debt was incurred _

Last 4 digits of account number _

| Nonpriority creditor's name and mailing address

PNC Bank, N.A.

Jennifer Callen VP c/o counsel

Terry A Shulsky

301 Grant St., 20th Floor

Pittsburgh, PA 15219-1410

Date(s) debt was incurred 01/23/2017 ISDA Master
Agreement

Last 4 digits of account number _

Nonpriority creditor's name and mailing address

Shoff Security Services, Inc
722 Middleton Run Road
Elkhart, IN 46516

Date(s) debt was incurred September october

Last 4 digits of account number _

Case number (if known) 19-04261
As of the petition filing date, the claim is: Check ail that apply.

O contingent

oO Unliquidated

CO pDisputed

Basis for the claim: Shareholder Notes as of 12/31/2018 Balance Sheet &
IRS 1120S Schedule

Is the claim subject to offset? & No [1] Yes

$6,720,773.83

$0.00

As of the petition filing date, the claim is: Check ai! that apply.

C) Contingent
1 unliquidated
O Disputed

Basis for the claim: _

Is the claim subject to offset? i No LI Yes

As of the petition filing date, the claim is: Check al that apply.
O Contingent

CI unliquidated

C Disputed

Basis for the claim: gas service at 2228 Airport Dr., Hangar #25 S Elkhart,
IN-

Is the claim subject to offset? a No LC] Yes

 

As of the petition filing date, the claim is: Check ai! that apply.

$0.00
Oo Contingent

CD unliquidated

O Disputed

Basis for the claim: _

Is the claim subject to offset? a No (1 Yes

As of the petition filing date, the claim is: Check all that apply. $19,359.00.
a Contingent

WB Unliquidated

a Disputed

Basis for the claim: _aS Supplemented by Confirmation Letter #MX_117641
"Swap Documents" - EARLY TERMINATION BY PNC BANK DUE TO
CHAPTER 11 FILING

Is the claim subject to offset? Ml No O Yes

As of the petition filing date, the claim is: Check all that apply. $175.50

C1 Contingent
CZ unliquidated
O Disputed

Basis for the claim: monthly security monitoring Hangar #25

Is the claim subject to offset? Ml No C1 Yes

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Official Form 206 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - ww.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 4 of 5

Best Case Bankruptcy
Case:19-04261-swd Doc #:75-1 Filed: 10/31/19 Page 15 of 17

Debtor Khan Aviation, Inc. Case number (if known) 19-04261
Name :
Name and mailing address On which line in Part1 or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any
GENZEae Total Amounts of the Priority and Nonpriority Unsecured Claims
5. Add the amounts of priority and nonpriority unsecured claims.
Total of claim amounts

5a. Total claims from Part 1 5a. $ 1.00

5b. Total claims from Part 2 5b. + $ 6,743,793.56

5c. Total of Parts 1 and 2 | |

Lines 5a + 5b = 5c. sc. 8 ; 6,743,794.56 |

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-04261-swd Doc #:75-1 Filed: 10/31/19 Page 16 of 17

Fill in this information to identify the case:

 

Debtorname Khan Aviation, Inc.

 

United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

Case number (ifknown) 19-04261
O Check if this is an
amended filing

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/45

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
C1 No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

ll Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal
(Official Form 206A/B).

Property

State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2. List all contracts and unexpired leases

2.1. State what the contract or
lease is for and the nature of
the debtor's interest

State the term remaining

List the contract number of any
government contract

Land lease of Hanger
25 at 2228 Airport
Drive, Unit 64 and
Hanger 18 at 2821 CR6,
Elkhart, IN 46514

1 year

City of Elkhart

AVIATION DEPARTMENT
1211 County Road West
Elkhart, IN 46514

 

 

 

 

 

2.2. State what the contract or 7/23/19 Lease of
lease is for and the nature of — building known as
the debtor's interest Hanger 18 at Elkhart
Indiana Municipal
Airport : gs
State the term remaining month to month @$10 KeyBank National Association
Attn: Mark R. Kleinhaut
List the contract number of any 66 South Pearl Street
government contract ee Albany, NY 12207
2.3. State what the contract or Aircraft Listing

lease is for and the nature of
the debtor's interest
State the term remaining

List the contract number of any
government contract

Agreement for 2008
Cessna 560 Encore
Plus / 2.5% of Sales
Price

terminate with at least
10 days written notice

Randall L Sharkey
Goshen Airport
Goshen, IN

 

 

Official Form 206G

Schedule G: Executory Contracts and Unexpired Leases

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 1 of 1
Best Case Bankruptcy
Case:19-04261-swd Doc #:75-1 Filed: 10/31/19 Page 17 of 17

Fill in this information to identify the case:

 

Debtorname (Khan Aviation, Inc. — ;
| United States Bankruptcy Court for the: WESTERN DISTRICT OF MICHIGAN

| Case number (ifknown) 19-04264

O Check if this is an
amended filing

Official Form 206H
Schedule H: Your Codebtors 12/15

 

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

C1 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2.1 Interlogic c/o Andrew T Kight KeyBank National MD 21
Outsourcing, Inc. Jacobson Hile Kight LLC Association OeErF
One Indiana Square, Ste 1600 oc —
Indianapolis, IN 46204 —
Ch11 USBCNDIN #19-31445
2.2 Interlogic c/o Andrew T Kight KeyBank National Bp 25
Outsourcing, Inc. Jacobson Hile Kight LLC Association OE 7
One Indiana Square, Ste 1600 oc —
Indianapolis, IN 46204
Chi11 USBCNDIN #19-31445
2.3. Najeeb Khan 23433 Lakeview Drive KeyBank National Bp 214
Edwardsburg, MI 49112 Association OEF
Chi1 USBCWDMI #19-04258 oc —
2.4 Najeeb Khan 23433 Lakeview Drive PNC Equipment Mp 26
Edwardsburg, MI 49112 Finance, LLC O EF _
Chi1 USBCWDMI #19-04258 oG—
Official Form 206H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
